NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

ANDREW MISRIPERSAUD,                         )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D18-3394
                                             )
DYCK O'NEAL, INC.,                           )
                                             )
             Appellee.                       )
                                             )

Opinion filed November 27, 2019.

Appeal from the Circuit Court for Polk
County; Catherine L. Combee, Judge.

Scott E. Siverson, Orlando, for Appellant.

David M. Snyder of David M. Snyder, P.A.,
Tampa; and Joshua D. Moore of the Law
Offices of Daniel C. Consuegra, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.




LaROSE, LUCAS, and ATKINSON, JJ., Concur.